                              SHARE GROUP, INC.               DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD                              323 NLRB No. 121        Share Group, Incorporated and  International Longshoremen's and        Warehousemen's Union, Local 6, Petitioner. Case 20-RC-17232                                 MAY 9, 1997                            ORDER DENYING REVIEW                BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS      The proposed intervenor's request for review of the Regional Director's refusal to allow the Communications Workers of America, AFL- CIO, to intervene in Case 20-RC-17232 filed by International Longshoremen's and Warehousemen's Union is denied.     The Employer recognized the Communications Workers of America (CWA), in April 1996, prior to hiring any unit employees. In October 1996, an employee filed charges alleging that the granting of recognition, acceptance of recognition, and the collective-bargaining agreement based on the recognition were violative of Sections 8(a)(2) and 8(b)(1)(A) of the Act. Thereafter, a unilateral informal settlement agreement was approved by the Regional Director which, in part, required the parties to post a notice to employees and members. On January 31, 1997, the day the Union began its posting, the International Longshoremen's and Warehousemen's Union filed the petition. Thereafter, during the notice posting period, the CWA attempted to intervene based on cards dated after the alleged unlawful conduct but either before the settlement or before the expiration of the notice posting period. Citing the NLRB Casehandling Manual Representation Proceedings section 11730.8 (Part Two), the hearing officer and the Regional Director denied intervention.     We agree with the hearing officer and the Regional Director that the requirement that the showing of interest, submitted by a proposed intervenor which has signed an informal settlement agreement requiring that it cease acting as collective-bargaining representative unless and until it is certified by the Board, must postdate the expiration of the notice posting period is not an inappropriate extension of section 11730.8. The requirement assures that the proposed intervenor's showing of interest is free from any lingering taint. Cf. Halben Chemical Co., 124 NLRB 1431 (1959).     We note that the Regional Director, in his discretion, had left open the hearing, and the submission of a signed authorization card dated after the expiration of the notice posting period would have allowed intervention and accorded the intervenor a place on the ballot. More than 2 weeks have now elapsed since the notice posting period expired, however, and the proposed intervenor failed to submit such a card.   Dated, Washington, D.C.   May 9, 1997              ____________________________________              William B. Gould IV,         Chairman              ____________________________________              Sarah M. Fox,               Member              ____________________________________              John E. Higgins, Jr.,          Member   (seal)      National Labor Relations Board  